Title: From George Washington to George Mercer, 5 April 1775
From: Washington, George
To: Mercer, George

 

Dear Sir,
Mount Vernon April 5th 1775.

The writing of this Letter, has been delayed longer than I expected, for the following reasons—want of opportunities of Collectg the inclosed papers—want of a conveyance to forward them afterwards—the necessity of comparing, & examining the Sales, and making some alterations with respect to the purchasers—executing Deeds for the Land &c. This delay, I conceived, could be attended with no great inconvenience, as I did, immediately after the sales, to wit on the 4th of Decembr last, advise you of the total amount thereof.
I now send you John Houghs Survey of the Bull-run Lands, marked No. 1—the commissioners report thereupon No. 2. The decretal order in consequence No. 3. The Commissioners second report No. 4. A copy of Colo. Peytons subdivision of your part of the Bull-run Land, for the accommodation of purchasers No. 5. and, a copy of both Sales, with a list of Balances No. 6. These taken together will give you as full a state of matters, as it is in my power to convey, & save me the trouble of recitals. I was going to send you the Survey of your Frederick Lands, with the division thereof into Lots, but finding I had only one copy, & that necessary in filling up the remainder of the Deeds to the purchasers (some of whom not giving such security as was altogether approved of, I have retained the legal Title, ’till the money is paid, & therefore,) am obliged to postpone this, ’till that business is accomplished, or another copy obtained.
I do not now think, that there can be any contest, in respect to a preference of Mortgages, especially if our exchange should happen to be low when the payments are made; but to guard against every possible contingency, I have wrote to your attorney to be attentive to this matter—to oppose every measure that can have a tendency to obtain a preference in favor of Messrs Dick & Hunter over Miss Wroughtons mortgage (for as to Mr Gravatts, the validity of his Mortgage hath never been questioned;) and, if ultimately a judgment should be rendered in their favor, to appeal from it, to his Majesty in Council agreeably to your desire, but your brother in a late letter, has desired me to propose an expedient to Mr Montague in behalf of Miss Wroughton, which if acceded to, will remove all grounds of contest,

& if that lady is not in immediate want of money had in my opinion, better be closed with; but I do not mean to advise—the proposal is in these words;
“It appears to me, to be yet of some consequence to Messrs Dick & Hunter if they are postponed to Miss Wroughton, tho’ none to Miss Wroughton—In this way—if they are postpon’d, & the purchasers are not punctual, they will not receive their money, but out of the last payments, by which Mr Dick may be greatly affected; for in the mean time his Estate may be seized & sold for half its value. As Miss Wroughton cannot want all her money at once, & will be sufficiently secured, I cou’d wish she would consent to let the Speakers Debt be paid next, after she shall receive £1000—Could this be granted, I shall not dispute her preference. My answer,” (inclos’d in May last to Mr Montague) “shews how much this Debt is. If she will consent, I will guarantee her Debt, or let her have a preference: Pray be so kind as to mention this to Mr Montague.”
Agreeably to your request, I have propounded the questions as desired, to your brother, & his Letter to me, (now enclosed) contains his answer to them. I could wish most sincerely that the unhappy jealousies which seem to prevail between you, were removed, & the confidence which I believe both of you are entitled to, restored. You do not, if I may be allowed to give my opinion, make proper allowances for the situation of each other. The great distance you are apart—miscarriage of Letters, & various other incidental causes have, I dare say, lead each of you into conjectural mistakes which might be explained at a personal interview, but scarce possible in an epistolary way, after the mind is corroded with unfavourable suspicions.
I enclose you a copy of my last letter of the 4th of December, and an account of the proceedings of the Convention held at Richmond the 20th ulto—A great number of very good companies were raised in many Counties in this Colony, before it was recommended to them by the Convention, & are now in excellent training; the people being resolved, altho’ they wish for nothing, more ardently, than a happy & lasting reconciliation with the parent State, not to purchase it at the expence of their liberty, & the sacred compacts of Government—When you see my old friend Colo. Stewart, be pleased to present my warmest wishes to him, and assure him, that having received no answer

to several letters I had written, I concluded that he must either be dead—removed out of the reach of my letters, or had forgot there was such a person in existence as myself—To the best of my recollection I have never received a line from him since his first leaving Jamaica or immediately upon his arrival in London from that Island; since which I have, as above, wrote several times, without ever learning with certainty where he was fixed, or in what Line he walked. I am, with sincere esteem Dr Sir, Your most obt humble Servant

G: Washington

